 ROYALBAKINGCOMPANY, INC.Royal Baking Company, Inc.andLocal No. 249,AmericanBakery and ConfectioneryWorkersInternational Union,AFL-CIO. Case 12-CA-4195June 27, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn April 16, 1969, Trial Examiner James M.FitzpatrickissuedhisDecision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpracticeswithin themeaning of the Act, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer'sDecision and a brief in support of itsexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions,brief, and theentire record in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the Board hereby adoptsas itsOrder the Orderrecommendedby the TrialExaminer,and ordersthat the Respondent, RoyalBakingCompany,Inc.,itsofficers,agents,successors,and assigns,shall take the action setforth in the TrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESM.FITZPATRICK,TrialExaminer:Thisproceeding under Section 10(b) of the National LaborRelations Act, as amended(the Act),was tried before meatMiami,Florida,December 3 and 4,1968,on acomplaint issued October 23, 1968,pursuant to an initialcharge filed April 15, 1968, and amended October 10,1968, and Respondent'sanswer to the complaint. TheissuesarewhetherRoyalBakingCompany, Inc.(Respondent or Company)firedemployeeRobert E.Burke because of union activity in violation of Section8(a)(3) of the Act, and interrogated employees regardingunion sympathies and activities and solicited employees tojoin a rival union in violation of Section 8 (a)(1) of theAct.Apreliminary issue is whether one Paul Rathbone,alleged to have engaged in some of the solicitation, was a129supervisor whose conduct is attributable to Respondent.Upon the entire record,including my observation of thewitnesses and consideration of the briefs of GeneralCounsel and Respondent,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATIONS INVOLVEDThe Company, a Florida corporation, which operates abakery atMiami,Florida,where it engages in the bakingand wholesale distributionof bread,cake,and relatedproducts,andwhere it annually receives goods andmaterialsvalued at over $50,000 frompoints outside theState of Florida,isan employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act. Thecharges herein werefiledby Local No. 249, AmericanBakery andConfectioneryWorkersInternational Union,AFL-CIO (Bakery Union). Also involvedisGeneral SalesDrivers andAlliedEmployees Union, Local No. 198,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America (Teamsters). IfindBakeryUnionandTeamsterstobe labororganizationswithin themeaning ofSection 2(5) of theAct.11.THE ALLEGED UNFAIR LABOR PRACTICESA. Background Facts-The Production DepartmentsAt times material to the complainttheCompanyemployed a total of about 240 employees, of which about105 were engaged in the production of baked goods. Thebaked goods produced were of two types,sweet goods andnonsweet goods.Nonsweet goods included bread andbread-likeproducts such as rolls.Sweet goods includedcake and in general other baked products using largeamounts of sugar and were produced in the sweet gooddepartment.The Company contends that bread and rolls wereproduced in one department.TheGeneralCounselcontends that rolls were produced in a departmentseparate from the bread department.In any event it isclear that the nonsweet goods including both bread androllswere under the overall supervision of ProductionManager JohnHatcherandAssistantProductionManager Vernon Parrish.Whether or not rolls and breadwere formally in separate departments,it at least appearsthattherewas some physical and organizationalseparationbetween the production of the two items.Although the production processes for bread and rollswere substantially similar, different machines were usedfor each.The facilities and personnel for each werephysically separated by a wall-likepartition.Differentemployees worked on the bread producing machinery thanworked on the roll producing machinery.B. SupervisoryStatus ofPaul RathboneThe Company employed from 35 to38 employees inrollproduction,dividedinto two approximately equalshifts.According to the Companythese were supervisedonlybyProductionManagerHatcher andAssistantProductionManagerParrish.TheGeneralCounselalleges, and Respondent denies, that one Paul Rathbonealso exercisedsupervisory authorityas to employees inroll production.177 NLRB No. 23 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that,among other things,Rathbone'sduties in roll production included:frequent"setting up"themachinery to operate in accordance with dailyproductionschedules;trainingand instructingnewemployees,a frequent requirement because of rapidturnover in employees;and, on occasion,in the event ofabsenteeism and the unavailability of another substitute,operationof any of themachines.Respondent asserts hewas at most a leadman with only routine authority.GeneralCounsel offered evidence that he exercisedadditional supervisory authority.Rathbone himself did nottestify.About 3 or 4 months prior to the hearing, andsubsequent to the events covered in the complaint, he hadleft the Company's employ.In April 1968,according to the testimony of ProductionManager Hatcher, only he and his assistant Parrishexercised supervision over the production of bread androlls, there being no supervisors subordinate to Parrish.All other employees were either rank-and-file employeesor leadmen with no authority to hire,fire, lay off, ordiscipline or to make recommendations for layoffs or payraises.Specifically with regard to Rathbone, he recalledno instance when Rathbone complainedabout the work ofother employees. Rathbone, he testified,spent 80 to 90percent of his time working with about five other personsin setting up machines to produce the various types andquantities of rolls called for on the daily productionschedule furnished by Hatcher,and the balance of his timetraining new employees.Subsequent to the time covered in the complaint andabout 6 or 7 weeks before Rathbone left the Company,one Francis Fitzgerald,who since January 1968 had beena leadman in bread production, was formally namedforeman overboth breadand roll production subordinatetoParrish and Hatcher.Itdoes not appear that heformally replaced anyone who previously had the title offoreman.Fitzgeraldtestifiedthat thereafter he wasRathbone's immediate supervisor,and when Rathbone lefthe assumed certain of his duties involving the training ofnew employees.Itisclear that in April 1968 the only formallydesignated supervisors over the employees on the twoshifts in roll production were Hatcher who supervised theentire plant and Parrish who supervised production ofboth sweet and nonsweet goods.If in reality this was allthe supervision that existed,itwas indeed thin. Thesituation was a natural one, then,particularly in view ofthesubstantialturnoverinemployees,forolder,experienced employees such as Rathbone to exercise somedegree of supervision, even though informally. I amthereforeunable to conclude from the testimony ofHatcher and Fitzgerald that Hatcher and Parrish(who didnot testify)were the only persons who exercised anysupervisory authority over employees in roll production.From the testimony of a number of rank-and-fileemployees in roll production it is obviousthat they atleast consideredRathbone their foreman.Thus WilburAlard,a dough mixer,testified thatRathbone was hisforeman and,among other things,gave him orders,supervised the work,instructed him in the operation of hismachine, and told him when he could take his breaks.CharlieWoodard,an oven man,inhis testimony alsodescribed him as the foreman of the day shift in the rolldepartment who directed other employees as to what to doand what not to do, what position to take, and when totake breaks,and who designated a relief manwhen theytook breaks.According toWoodard,he also excusedemployees for illness,andon occasionmeted outpunishment by givinga day off without pay. Francis J.Twamley,who operatedapan-o-matmachine,alsoconfirmedthatRathbone disciplinedemployees on thespot by sending them homeearly.He alsostated that heassigned work to employees accordingto their ability toperform and that,when employees were absent, heassigned others to substitute for the absentemployee orfilledinhimself.Twamley also related that, in aconversation with Hatcher when he wasfirstassigned toroll production in late 1966, he wastold that he would beworking for Rathbonewho would behis foreman,assignhim work,and direct him what todo.Hatcher could notrecall the conversation but admittedthat, ". . .somethinglike that could have gone on, yes,because frequently I dothis."RobertE.Burke,adoughmixerand thediscriminatee named in the complaint,also testified thatRathbonetold people what to do,assignedthem work,and disciplined employees by sending them home.There is nodispute aboutthe fact that Rathbone didnot punch a timeclock as did rank-and-file employees,that he received a salary ratherthan hourlywages, andthat he kept his clothes in a locker located ina lockedroom for which he had a key,apart fromthe location ofthe lockersof ordinaryemployees.Considering all the evidence regardingRathbone'sstatus,Icreditthetestimonyof employees Alard,Woodard, Twamley,and Burke as toparticular ways inwhich he exercised supervisoryauthority. I do not creditthe testimonyof Hatcheror Fitzgeraldto the effect thatsupervision was exercisedonly byHatcher andParrish. Asnoted hereinafter,Ididnot findHatcher to be abelievablewitness.Fitzgerald during the pertinent timeperiod was in bread production and was not present in rollproduction to the same extent astheordinary rollemployeeswho testified.Parrish didnot testify. I find thatinrollproductionRathbone assignedwork to otheremployees on the basisof ability to perform, directedthem as to what to do and what notto do,assignedsubstitutes in case of absences and relief men duringbreaktime,and directed employees when to takebreaks.The exerciseof these supervisorydutieswas consistentwith his function of instructing new employees in theproper performanceof their work. SeeHenry ColderCompany,163 NLRB 105. It isalso consistentwith whatIinfer,from the size of this plant employing 105production workers andwith 240 employeesin all, to havebeen the necessary and frequent absence ofHatcher andParrish from the site of roll production. SeeThe BamaCompany,145NLRB1141. In so finding I am notunmindful that a well-trained rank-and-fileemployeeoperatingfrom a dailyproductionschedule provided byHatcher may have required a minimum of supervision.Nevertheless,on the record before me I findRathbone didexercise supervision at least to the extent above indicatedand in so doinghe did lay off,assign,discipline, andresponsibly direct employees in a manner requiring the useof independent judgment.The Boardhas frequently heldthat the exerciseof suchfunctions indicatessupervisorystatus and concomitant employer responsibilityfor suchsupervisor's conducttowardother employees.FlorencePrintingCo.,145 NLRB 141;ErtelManufacturing Corp.,147NLRB 312;J.P.Stevens andCo., Inc.,163 NLRB217;BamaCo., supra;Henry Colder Company,supra.Accordingly,I reject Respondent's defense that it bears nolegal responsibility for Rathbone's conduct.During the hearing at the request of Respondent, I tookjudicial noticeof theDecision and Directionof ElectionissuedDecember 2, 1968, in Case 12-RC-3070 involving ROYAL BAKING COMPANY, INC.theRespondent,the Teamsters,and the Bakery Union.Respondent argues that the findings in that decisionforeclose a conclusion here that Paul Rathbone was asupervisor.That decision refers to only two productiondepartments,sweet goods and bread, making no mentionof any roll department. While no leadmen are mentionedby name,thedecision indicates employment of eightleadmen in the bread department,four in sweet goods,andthreeinshipping,andfindsallofthemnonsupervisors.On the other hand, the General Counselhere emphasizes that Rathbone was not mentioned byname in that decision,that the findings there were basedupon a different record than the present one, and in anyevent referred to circumstancesexistingat the time of therepresentation case hearing on November 12, 1968, a timelater than the period alleged in the complaint herein to bematerial.'Finally, the General Counsel argues that theDecision and Direction of Election in Case 12-RC-3070 isnot binding upon the Trial Examiner in the present unfairlabor practice proceeding.The recordbefore me contains evidence from companywitnesses that roll production made up part of the breaddepartment and was not a separate department. On theother hand,witnessesfor the General Counsel who wererank-and-file employees in roll production testified that itwas a separate department.Ido not view these two linesof evidence as being necessarily contradictory.Itmay wellbe that on paper the Company had only one departmentfornonsweet goods. But I am convinced from thetestimony of rank-and-file employees that they consideredrollproduction where they workedseparatefrom breadproduction in significant regards, and that to them it wasa separate department.Itseems to me that it doesn'tmake any difference to the disposition of this case whethertechnicallyon the organizationchart of the Company rollproduction was or was not a department separate frombreadproduction.The supervisory status of PaulRathbone does not depend upon the existence of aseparate roll department. I cannot see therefore how thefinding in the Decision and Direction of Election based onanother record in Case 12-RC-3070 to the effect that therewas a single bread department has any persuasive value inthe present matter.The decision regarding leadmen on the other hand lendssupport to the Company's position that Paul Rathbonewas not a supervisor.Of course none of the leadmen werenamed in the decision,and the findings there, as pointedout by the General Counsel, refer to a point of time laterthan the events covered by the complaint before me. Inany case,the Decision and Direction of Election in Case12-RC-3070 isnot binding upon me in this proceeding.SouthernAirwaysCompany,124NLRB 749, 750;Leonard Niederriter Company, Inc.,130 NLRB 113, 115,fn.2.And since the record before me contains specificevidence as to what Rathbone did and did not do, I basemy findings as to his supervisory status upon the evidencein this record.On December 13, 1968,subsequent to the close of the hearing in thepresentmatter,theGeneral Counsel riled with the Trial Examiner amotion to take judicial notice of thefirstpage of the transcript in therepresentation proceeding(Case 12-RC-3070).Notice having been given tothe other parties herein,and no opposition having been indicated,I herebygrant such motion and take judicial notice of page I of the transcript inCase 12-RC-3070 whichindicates that hearing was heldNovember 12,1968.C. Alleged8(a)(1) Conduct1311.Soliciting by Paul Rathbone for TeamstersThe complaint alleges that about April 15, 1968, theCompany in the person of Paul Rathbone violated Section8(a)(1) of the Act by soliciting employees to join anotherlabor organization (the Teamsters), and advising them notto join the Bakery Union. In support of this allegation theGeneral Counsel offered the uncontradicted testimony oftwo witnesses,Wilbur Alard and Charlie Woodard.Inthespringof 1968 when the Bakery Unionorganizing campaign was in progress,Alard worked as amixer in roll production. His sister,Mirna Alard, wasemployed in packing in roll production. Alard identifiedher signature on an application card for membership inthe Teamsters, dated April 16, 1968. According to him atabout that time he observed Paul Rathbone come out ofthe plant office carrying a clipboard to which several suchTeamsters cards were attached. Rathbone then proceededto where Mirna Alard and several other employees wereworking and solicited their signatures on the Teamsterscards.Wilbur Alard did not hear their conversation but hesaw his sister sign one of the cards. Shortly thereafter shetold him she had signed a union card. Mirna Alard didnot testify.CharlieWoodard,anovenmanemployedbyRespondent, testified that in late April 1968 he and threeother employees in roll production were also approachedby Rathbone in the plant. He had Teamsters membershipapplication cards on his clipboard and said to the group,"I hear that the boys want to get a union into the plantand that if they want to they ought to get a good one. Ihave some cards here to sign and get the best one here.The other one ain't no good." One of the group took acard, the others demurred. Rathbone then moved over tothe wrapping machine where he talked with the womenemployees, a couple of whom took Teamsters cards. Hethen proceeded to the location of the egg washing machinewhere another employee took a card.Based on the uncontradicted testimony of Alard andWoodard, whom I credit, I find that in April 1968, duringthe Bakery Union's organizing campaign,Paul Rathbone,whom I have already found to have been a supervisor ofRespondent,circulatedamong employees in rollproduction solicitingmembership applications in theTeamsters while advising employees that the BakeryUnion was no good. In these circumstances I find suchadvice coercive.2. Soliciting by John A. Hatcher for TeamstersThe complaintalso allegesthat about April 20, 1968,Production Manager John A. Hatcher solicited employeesto join the Teamsters and advised them not to join theBakery Union. In support of this allegation the GeneralCounsel offered the testimony of Roberto Quintero, anemployee of the Company from late 1967 until October1968.According to Quintero, in April 1968 Hatcherappeared in the plant coffeeroom used by both employeesand supervisors with some union cards,one of which hehanded to an employee named John Pappas. Pappas putthe card between his T-shirt and apron. About 2-1/2hours later he again saw Pappas with the card, whichQuintero then saw was a Teamster card, and Pappasconfirmed that Hatcher had given him the card in thecoffeeroom.Teamster cards were distinguishable fromBakery Union cards in that they were large while the 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDBakeryUnion cards were small.When Quintero sawPappas the second time,he was still carrying the cardbetween his T-shirt and his apron.Hatcher denied that he had solicited any signatures forcards.However, Quintero on the stand appeared to be anaccurate reporter of detailed facts which he himselfobserved. I credit Quintero. I do not credit the denial ofHatcher for reasons stated elsewhere in this Decision. Ifindthat inApril 1968, during the Bakery Unionorganizing campaign,Hatcher had in his possessionTeamsters membership application cards for distributionto the employees and that he did distribute one of them toemployee John Pappas.Cesar Castanela worked as a shipping clerk in theCompany'swarehouse located across the street and abouta block away from the bakery. The shipping departmentinwhich he worked furnished the supplies and materialsused by the various production departments in the bakery.Each department daily prepared a requisition of suppliesand materials for the followingday. Thesethen normallypassed into the hands of Production Manager Hatcher orone of his two production assistants in the shipping officelocated in the bakery building.Arranged along one wallseparating this office from an open area in the plant wererows of message boxes, each with a slot opening on theoffice side and a sliding door on the plant side. Theseboxeswereusedfortransmittingintracompanycommunications.On the outside each box was designatedwiththename of the intended recipient of thecommunications.One such box was designated forcommunications directed to the shipping departmentwhere Castanela worked.Each day requisitions would beplaced in the shipping department'sbox through the slotfrom inside the shipping office by someone in that officeor sometimes by someone from the department requestingthe supplies. As a daily routine Castanela picked up therequisition through the opening from the outside of thebox.One day in mid-April 1968 Castanela picked up theday's requisitions through the outside opening of this box.As usual the requisitions were stapled together.With themwere two or three loose Teamsters membershipapplication cards.He concluded that they all had comefromProductionManagerHatcher.He took therequisitions and cards back to the warehouse where hesigned one of the cards himself and distributed the othersto his coworkers in the shipping department.Castanelatestified that the boxes were not locked and that the cardscould have been placed there by anyone from inside theoffice or for that matter from outside the office. Hatcherdenied that he placed the cards in the box.For reasons stated elsewhere in this Decision I do notcreditHatcher'sdenial. It is undisputed that the cardswere placed in the box and that they were received byCastanela,the normal recipient of all communicationsrouted through the box, and through him by otheremployees in the shipping department.The remainingquestion is whether the Company bears responsibility fortheirbeing placed there. Bearing in mind the otherevidence in the record indicating that the Companypreferred the Teamsters to the Bakery Union, thatHatcher as well as Rathbone solicited employees to signTeamster membership application cards, that Castanela'sTeamsters card was dated April 18, 1968, 3 days afterHatcher himself had signed a Teamsters card(as set forthhereinafter),that the box was the normal mode fortransmitting company communications to Castanela, andthe absence of any evidence affirmatively indicating thatunauthorized persons actually put communications in thebox, I am of the view that a preponderance of theevidence establishes that Hatcher or some other companyofficial delivered the Teamsters cards to Castanela by thismeans, and I so find.3. Interrogation regarding union activityDuring the time of the events covered by the complaint,theCompany'snight-shiftsupervisorwas JimmyAgognistis, familiarly known around the plant as JimmyA.William HenryBates,an employee of the Companyfrom about March 20, 1968, until about August 1968,testified without contradiction that in about the third weekof April 1968 he came to see Jimmy A. in the shippingdepartment in order to request a favor, namely thatJimmy A. sign some parole papers assuring futureemployment to Bates'brother-in-law so that he could bereleased from prison.Bates opened the conversation byaskingJimmy A. if he would do him a favor. Withoutwaitingto hear what the favor was, Jimmy A. asked Batesif he was in the Union.He then asked Bates what favorhe wanted and, after hearing it,told Bates he would seewhat he could do. He also told Bates that one favordeserved another and that he should keep himself on theright side of the fence.Jimmy A.did sign the paper, and,a couple of weeks later when Bates'brother-in-law wasreleased from prison, he was hired by the Company.Jimmy A. did not testify.Based onthe uncontradicted testimony of Bates, I findthat in the third week of April 1968 Jimmy Agognistisinterrogated him as to whether he belonged to the Union,and used the occasion to endeavor to influence himagainsttheBakeryUnion by trading one favor foranother. I infer from the fact that the Bakery Union wasat that time engaged in organizing among the employeesand : the fact established elsewhere in the record that theCompany disapproved of the Bakery Union that JimmyA.'s admonition to Bates to keep on the right side of thefencemeantnot to support the Bakery Union. In thecontext ofJimmy A.'sposition as a supervisor vis-a-visBates'position as an ordinary employee, and also in thelightof the nature of the favor which Bates asked, Iconclude that Jimmy A.'s interrogation as well as hisadmonition were coercive.D. Alleged Discriminatory Dischargeof Robert E.BurkeThe complaint alleges that on April 10, 1968, theCompany discharged Robert E. Burke because of hisactivity on behalf of the Bakery Union. The Companyadmits the discharge but claims it fired Burke for cause.Burke began working for the Company in 1963. Hesubsequently left the Company's employ. About a yearand a half prior to his discharge on April 10, 1968, he hadreturned to the Company and worked as a dough mixer inrollproduction until the time of his discharge. TheCompany hadno complaintsabout the quality of his workas a mixer. However, ProductionManagerHatchertestified that Burke was deficient in the cleanup of hisequipment,in his adherenceto safetyregulations, and intardiness.Hatcher claimed that in the 11-week periodprior to his discharge Burke was late as many as 23 times,and on occasion as much as 2 hours late.Hatcher statedthat he talked to him five or six times about it and twicetold him that he would have to replace him if he did notcome in on time.Burke admitted he had a history of ROYAL BAKING COMPANY, INC.133tardiness for which he had been reprimanded. Until hisdischarge, however, no disciplinary action of any kind wastaken against him.Some 2 or 3 weeks before his discharge on April 10,1968,Burke signed a membership application in theBakery Union. He then became very active in organizingamong other employees in the plant, obtaining employeesignaturesonbetween85and 100 Bakery Unionmembership application cards prior to his discharge. It isfairtosay that he was the focal point of inplantorganization for the Bakery Union. According to Hatcher,Bakery Union cards as well as Teamsters cards were allover the plant. He had as many as half a dozen BakeryUnion cards on his desk. Burke did most of his unionsoliciting in the coffeeroom used by both employees andsupervisors.Bearing inmind that company officialspreferred the rival Teamsters to the Bakery Union andthat Burke had signed up for the Bakery Union a largeportion of the 105 production workers in the plant, I findin all the circumstances that the Company had knowledgeof his union activity. This finding is further supported byBurke's uncontradicted testimony that on April 10, 1968,prior to his discharge, Rathbone approached him at hiswork station saying, "We're still friends."When Burkeasked, "What are you talking about?" Rathbone replied,"Well, the same thing happened to me one time." Burkethen said, "What are youtalkingabout, the Union?" towhich Rathbone replied, "Well, they've got your nameand a few others."The events immediately surrounding Burke's dischargeare as follows. April 9, the day before his discharge, was aday which ordinarily Burke would have had off. He washowever told to come to work at 9 a.m. on that day. Heshowed up at his station about 15 minutes late. AccordingtoHatcher, the balance of the crew had begun and werewell along with the setup work necessary for the scheduledproduction, and he, Hatcher, had gone to the warehousefor some needed supplies. As he returned he saw Burkesitting in the coffeeroom drinking coffee while the othersof the crew were at work. Hatcher admitted this angeredhim, yet he said nothing to Burke at that time. Hatcherwent back to the work area. About 15 minutes laterBurke came into the work area. By then most of theheavy work had been done and all of the setup had beendone.Hatcher remonstrated with Burke for not comingback to the work area, then told him to take the day off.He did not discharge him on the spot. The next day Burkereported on time and worked his entire shift. Hatcherreported to the Company'sgeneralmanager on histroubleswithBurke,andaskedand received hispermission to let Burke go. At the end of his shift onApril 10Hatcher discharged Burke, accusing him ofhaving lost interest in the job, of not cleaning up, and ofcoming in late. According to Burke this was the first timehe had ever been criticized for not cleaning up properly.The Company, according to Hatcher, has no setpractice for the discharge of employees for lateness ormisconduct. In the past year only one other employee hadbeen discharged for lateness. Production departmentemployees had no fixed and invariable time to begin work.The starting times varied from day to day depending uponthe nature and quantity of the goods scheduled for baking.The bakingschedules in turn varied depending upon whatcontracts theCompany received each day. As notedabove, April 9 would have been Burke's day off, but hewas told to come in specially at 9 a.m., a time somewhatearlier thanusual.CharlieWoodard testified that thestarting time on the second shift in roll production wasanywhere from 9 a.m. to 10 a.m. but that no special timewas standard. Tardiness among production employees wasquite common. Frequently no reprimand whatever wasgiven for tardiness, and in general no disciplinary actionwas taken. Woodard testified for example that on the dayof the hearing he was 15 minutes late for work but hadreceived no reprimand as a result of it. In sum, it appearsthat starting times varied constantly and that sometardiness was generally tolerated.Although Hatcher denied that he had discharged Burkebecause of his union activities, stating that he did notknow Burke was active in the Union, I do not credit him.His testimony was at times vague and uncertain. Oncross-examinationhe testified he did not favor theTeamsters over the Bakery Union although other evidenceindicated he had solicited on behalf of the Teamsters. Hetestified he had never seen anything but blank Teamstercards and that he had never signed a Teamsters cardhimself, yet the General Counsel produced a Teamsterscard dated April 15, 1968, bearing a signature whichHatcher agreed looked liked his signature, which herefused to deny was his signature, but which he said hecould not remembersigning.Ihave no doubt that Burke was a faulty employee,particularly in regard to tardiness.But in thisplant, giventhe varying starting times, tardiness was not a seriousmatter, certainly not something for which employees wereusually discharged. It may be argued that Burke wasflagrantly tardy.But it seemstome, if Burke was late 23times in the11-weekperiodbeforehisdischarge,sometimesas much as 2 hours late, and that he had beenspoken to five or six times because of it, he would havebeen discharged long before April 10 if in fact tardinesswas the reason for his discharge. I do not think it was. Ithink the tardiness, the alleged loss of interest in his job,and his claimeduntidinessand unsafe practices were inreality pretexts. I note that on April 9 Hatcher did notfire him on the spot, but merely sent him home. The nextday, after he had slept on it, Hatcher was not instructedto fire Burke, he asked permission of the generalmanagerto fire him. I also note that Burke had been with theCompany forsome time,that the productionmanagerapproved of the way he mixed his dough, that he had notpreviously been reprimanded for failure to clean up or forviolationof safetyrules,and that the incident whichangeredHatcher and led him to reprimand and thendischargeBurke wasseeing him in the coffeeroom ratherthan at his work station. The coffeeroom was the locationformost of Burke's prounion activity. In view ofcompany, and in particular Hatcher's, knowledge ofBakeryUnionorganizingintheplant,Burke'sconsiderable activity on behalf of the Bakery Union, andthe activity of Hatcher and Rathbone on behalf of therivalTeamsters Union, I find that the motivation forBurke'sdischargewas his unionactivityand not hisdeficienciesas an employee. Accordingly, I find theCompany unlawfully discriminatedagainstBurke indischarging him.Respondentdefends in part on the ground that Burkewas not a credible witness, with particular reliance on hisanswers toquestions on cross-examination regarding priorcriminalconvictions.However, the above findings do notnecessarilydependuponBurke'stestimony.Evendiscrediting Burke,my findings would be the same. Histestimony was pertinent to establish the extent of hisunionactivity and the comments to him by Rathbone onthe day of his discharge. But other evidence, particularlythe testimony of Wilbur Alard, establishes the substantial 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDnature of Burke's union activity. And in the circumstancesof this case,evenwithout relying upon Rathbone'scomment to Burke on theday of hisdischarge indicatingtheCompany's discriminatory motivation, I would findthat such motivation existed. There is ample evidence inthe record that the Company preferred the Teamsters tothe Bakery Union, and sufficient evidence to infer that theCompany knew about Burke's union activity.In spite of his past troubles with the law, in thisproceeding Burke appeared to be a believable witness. Hetestified in a forthrightmanner about the matters onwhich he was questioned, even though some of these werepersonally embarrassing to him. On some matters he wassomewhat vague,but this appeared to be not fromevasiveness or an unwillingnessto tell the truth but ratherfrom the difficulty of recalling events long passed. OnSeptember 22, 1965, he was convicted and sentenced to 30days in the county jail as a result of charges of trespass,vagrancy,lewd,wanton and lascivious person, andresisting arrest.'He was also charged with making a falseaffidavit,which he explained was because he had in hispossession his brother's driver's license.But he was foundnot guilty on the charge of making a false affidavit. Sincethatwas the only charge which could relate to hiscredibility, the convictions of September 22, 1965, have nobearing upon his quality as a witness.About a monthlater on October 26, 1965, he was charged with prowling,drunkenness,and giving false informationto the police.To these charges he pleaded guilty and was givena 30-daysuspended sentence on each.Burke was not too clear inhis testimony on what happened,but he said he thoughtthe principal charge was drunkenness,and that he thoughthe probably had been asked by the police if he hadpreviously been arrested and he thought he probably hadanswered no. These events occurred during a hiatus in hisemployment with the Company, and there is no evidencethe Company knew about them. The only evidence in therecord regarding them comes from Burke's own testimonyon cross-examination.Respondent did not offer inevidence any official record of any convictions. From hisappearance Burke is now a young man.In 1965 he waseven younger. Putting his 1965 difficulties with the lawinto perspective they indicate a propensity for rowdinessrather thanan inclinationtodepart from the truth.Considering his testimony as a whole,and particularly hisdemeanor as a witness,Iam persuaded that in thisproceeding he was truthful. Accordingly I credit him.In sum,Ifind that a preponderance of the evidencedemonstrates that in April 1968 the Company in theperson of Paul Rathbone, a supervisor, and John A.Hatcher, its production manager, solicited employees tojoin the Teamsters rather than the Bakery Union whichRathbone characterized as no good,and in so doingviolated Section 8(a)(1) of the Act. I further find that inthe person of Jimmy Agognistis the Company about thesame time coercively interrogated an employee concerningunion activities and admonished him to not support, andpromised and then conferred on him a benefit if he wouldnot support,the Bakery Union, and in so doing violatedSection 8(a)(1) of the Act. I further find that by itsdischarge of Robert E. Burke on April 10, 1968, and itsrefusal thereafter to reinstate him, the Company violatedSection 8(a)(3) of the Act.'It is not clear from the record whether this 30-day sentence was servedor was suspended.Ill.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYIt having been found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) oftheAct, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesignedto effectuate the policies of the Act, includingthat it offer Robert E. Burke immediate, full, andunconditionalreinstatementto his former or substantiallyequivalent position, without prejudice to his seniority andother rights, privileges, or working conditions, and makehim whole for any loss ofearningssuffered by reason ofthe discriminationagainst himby paying him a sum ofmoney equal to the amount he would have earned fromthe date of the discrimination against him to the dateRespondent offers him reinstatement as aforesaid, less hisnet earningsduring that period in accordance with theBoard's formula stated inF.W.Woolworth Company,90 NLRB 289, with interest thereon at the rate of 6percent perannum,as set forth inIsisPlumbing &Heating Co.,138NLRB 716, make records available toBoard agents inconnection with compliance with theBoard's order, and post appropriate notices.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Bakery Union and the Teamsters are labororganizations within the meaning of Section 2(5) of theAct.3.By conduct set forthin sectionII, above, which hasbeenfoundtoconstituteunfairlaborpractices,Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed to them bySection 7 of the Act, and discriminated against employeestodiscouragemembership in the Bakery Union.Respondent thereby engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record,and pursuant to Section 10(c)of the Act, I hereby issue the following:RECOMMENDED ORDERRoyal Baking Company, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Solicitingemployee applications for membership inGeneral Sales Drivers andAllied Employees Union, LocalNo. 198, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization. ROYAL BAKING COMPANY, INC.135(b)Coercivelyinterrogatingitsemployees concerningtheir union activities.(c)Coercively advising its employees not to support theBakery Union.(d) Promising any benefit or conferring any benefit onemployees on the condition that they not support theBakery Union.(e)Discouragingmembership in Local No. 249,AmericanBakeryandConfectioneryWorkersInternationalUnion,AFL-CIO, or any other labororganizationofitsemployees,bydiscriminatorilydischarging, refusing to reinstate, or in any other mannerdiscriminating against any employee in regard to his hire,tenure, or other term or condition of employment.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all of such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to Robert E. Burke immediate, full, andunconditional reinstatement to his former or substantiallyequivalentposition,without prejudice to his seniority orother rights, privileges, or working conditions, and makehim whole for any loss ofearningshe may have suffered,in the manner set forth in the section hereto entitled "TheRemedy."(b)Notify Robert E. Burke if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at itsplant inMiami, Florida, copies of theattachednoticemarked "Appendix."' Copies of saidnotice, on forms provided by theRegionalDirector forRegion 12, after being duly signed by its authorizedrepresentative, shall be posted by it immediately uponreceipt thereof,and be maintainedby it for 60 consecutivedays thereafter, in conspicuousplaces, includingall placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.'APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT solicit employee applications formembership in the Teamsters or any other labororganization.WE WILL NOT coercively interrogate our employeesconcerning their union activities.WE WILL NOT coercively advise our employees not tosupport the Bakery Union.WE WILL NOT promise any benefit or confer anybenefit on employees on the condition that they notsupport the Bakery Union.WE WILL NOT fire or otherwise discriminate againstany employee because he joins, assists, or supports aunion.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization, to bargain collectivelythrough representatives of their own choosing, and toengage inother concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all of such activities.WE WILL offer Robert E. Burke his old job back, withfullseniority, and we will make up the pay he lost,together with 6 percent interest.WE WILL notify Robert E. Burke if presently servingin the Armed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.'In the event that this Recommended Order is adopted by the Board, thewords "aDecision and Order"shall be substituted for the words "theRecommendedOrderof a Trial Examiner"in the notice.In the furthereventthat the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decreeof the UnitedStatesCourt ofAppealsEnforcing an Order"shallbe substituted for the words "aDecision andOrder."'In the event that this RecommendedOrderisadopted by the Board,this provision shall be modified to read:"Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas takento complyherewith "DatedByROYAL BAKINGCOMPANY, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida33602, Telephone 813-228-7711, Extension 227.